Opinion bv
Mb..- Justice McCollum,
In getting off the defendant company’s car the plaintiff received an injury which she attributes to the negligence of the company and for which she seeks to recover compensation in this action. There is no reason to suppose that she would have been injured if in leaving the car she had conformed to a rule of the company which she observed in entering it. At each end of the car there were the usual conveniences for ingress and egress, consisting of a door, platform, steps and railing. It was a rule of the company well known to the traveling public that its passengers should enter and leave its cars where these conveniences were provided. The plaintiff was in a combination car, in.one portion of which there were seats for passengers'while the other part of it wa,s appropriated to baggage. In the baggage compartment there was a side door through which the baggage was received and discharged. When the train stopped at Excursion House the plaintiff, instead of going out at the rear, or front, end of the car where there were conveniences for safe and easy entrance and exit, got off through the side door, and in doing so jumped from the floor of the car to the ground and received the injury complained of. It was an act in plain violation of a familiar rule governing passengers in entering and leaving cars, and it constituted prima facie at least a bar to an action against the company for the injury caused by it. That the injury for which the plaintiff seeks compensation was so caused is beyond question.
“ When a railroad company undertakes the transportation of a passenger for an agreed price the contract includes many things. On the part of the passenger his consent is implied to all the company’s reasonable rules and regulations for entering, oc*407cupying and leaving their cars, and if injury befall him by reason of his disregard of regulations which are necessary to the conduct of the business the company áre not liable in damages even though the negligence of their servants concurred with his own negligence in causing the mischief:" Sullivan v. The Philadelphia & Reading Railroad Company, 30 Pa. 234. Nothing short of paramount and justifying necessity will excuse a departure from these regulations, or render the company liable for an injury caused by it: Pennsylvania Railroad Company v. Zebe, 33 Pa. 318. There was no such necessity in this case. That thé car was crowded with passengers and'in consequence thereof egress from it was retarded somewhat and rendered less convenient than under ordinary conditions, furnished no justification of the plaintiff’s disregard of a reasonable regulation of the company. It nowhere appears in the testimony that she made an effort to get off the cars at the place provided for the accommodation and safety of passengers in leaving it, or that she was required to get off from it where she did. Neither the language of the conductor while she stood in the side door, nor the assistance he gave her in alighting, nor both combined, charged the company with responsibility, for the consequences of her careless act. It was in violation of a rule for the protection of passengers, it was obviously dangerous and she must be considered as having voluntarily assumed the risk involved in it. In such case something more is required to render the company liable than its employee’s consent to the passenger’s negligent act: 4 Am. & Eng. Ency. of Law, p. 766 and cases cited ; Pennsylvania Railroad Company v. Langdon, 92 Pa. 21.
The specifications of error are overruled.
Judgment affirmed.